                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

v.                                                               5:21-mj-1035/1036-PRL

CONNIE MEGGS
KELLY MEGGS
     Defendant.
___________________________________/

                                          ORDER

       Mr. and Mrs. Meggs had their initial appearances yesterday. Counsel were afforded

almost an hour to confer with them before the hearing began. Both requested court-appointed

attorneys, and those appointments were made. Both defendants requested a bond hearing.

Mr. Meggs requested, through counsel, that it be conducted in person. They also both

requested a preliminary examination. While no discussion was had about the scheduling of

the preliminary examination, the United States now asks the Court for a three day

continuance of the bond hearing, pursuant to 18 U.S.C. § 3142, and notes as well that one of

the counts as to each defendant carries a presumption of detention (“18 U.S.C. § 1361

(Destruction of Government Property) meets the criteria for a federal crime of terrorism

under 18 U.S.C. § 2332b(g)(5). Accordingly, a presumption of detention applies under 18

U.S.C. § 3142(e)(3)(C).”).

       Despite opposition to the requested continuance, it is due to be granted. The bond

hearing will be scheduled for Monday, February 22, 2021, at 10:00 a.m., in person. The Clerk

will coordinate with the parties about scheduling a preliminary examination by separate

notice, if necessary.
       IT IS SO ORDERED in Ocala, Florida, on February 18, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         2
